 In , the Matter of SAGO-Moo SHOE CORP.,EMPLOYERandBOOT ANDSHOE WORKERS'UNION7A. F.L.,PETITIONERCase No. 1-RC-1057.-Decided December 6, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Sam G. Zack,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel[Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner and the Intervenor,the National Association ofMoccasin Handsewers,are labor organizations which claim to repre-sent certain employees of the Employer.3.The Employer asserts that there is in existence between it andthe Independent Shoeworkers of Portland,Maine, herein called theIndependent,a collective bargaining contract,which bars a presentdetermination of representatives.The Employer moves, therefore,that the petition be dismissed.In July 1947,following a consentelection,the Independent was designated as the bargaining agent ofthe employees of the Employer.Thereafter the Employer met withthe Independent in a bargaining conference.According to the Em-ployer, the parties reached some general agreement at the conferenceconcerning the various matters they discussed;and in December 1947the Employer submitted to the Independent by mail a proposed bar-gaining contract,providingfor a 2-year initial term.The Indepen-dent didnot reply to the Employer's proposal,and the contract wasneversigned byeither party.The Employer contends that it putthe provisions of the contract intoeffect, and that,the proposed, un-:87 NLRB No. 58.402 SACO-MOC SHOE CORP.403signed -contract is a bar to the present petition.We find no meritto the contention.'The motion to dismiss is hereby denied.2A question affecting commerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in the manufacture of casual shoes attwo plants in Portland, Maine.The two plants, located close to eachother, perform the same operations; and employees at the two areinterchangeable and have similar conditions of employment.Theparties agree, and we find, that the appropriate unit of employees ofthe Employer embraces both plants.The parties also agree that theunit generally should comprise production and maintenance em-ployees.They disagree, however, as to the unit placement of hand-sewers.The Employer and the Petitioner would include handsewers,but the Intervenor would. exclude them on the ground that they con-stitute a craft unit separate from the remaining employees.Thehandsewers have been included in a production and maintenance unitin prior Board proceedings.'The major operations performed in the course of the manufactureof a shoe in the Employer's plants are cutting, stitching, lasting,handsewing, bottoming, making, and packing.The handsewingfunction, like other operations, is an integral part of the process ofproducing a shoe.Handsewers, who are located in a separate room,receive the shoe from the regular lasting room where employees casethe last, or form, on which the shoe is made and tack the insole on theshoe.The handsewers set up the shoe on a last and sew the tip to thevamp by hand. Shoes which are not worked on by the handsewersICf.Solar Mffg. Corp.,80 NLRB 1358;Owens-IllinoisGlass Co., 82 NLRB 205;Swift RCo., 82 NLRB 994.2The Employer moves to dismiss the petition upon the additional ground that the Boardfailed to serve the Independent with notice of hearing in this proceeding in accordance withSection 11 (4) of the Act and Section 203.83 of the Board's Rules and Regulations.TheRegional Director sent to the Independent by regular mail a letter informing it of thefiling of the petition and inviting it to submit evidence of its interest, if any, in the employeesinvolved.The letter was not returned, and no reply was received from the Independent.Consequently, the Regional Director did not serve the Independent with formal notice ofhearing.About 2 years have elapsed since the Independent was designated as bargainingagent of the Employer's employees and it has no present contractual interest in the em-ployees ; the Independent (lid not manifest any interest in the employees when informallynotified of this petition and is not now claiming to represent them ; the Independent hasnot complied with the filing requirements of Section 9 (f), (g), and (h) of the Act. Underthese circumstances, we find that formal notice of bearing to the Independent was not re-quired.Moreover,the Employer has not been prejudiced by reason of the nonparticipationof the Independent in this proceeding. SeeAmerican Lawn MowerCo., 79 NLRB 367.9IIandsewers were included in a production and maintenance unit under a Board certifi-cation pursuant to a stipulation for Certification upon Consent Election in 1945 (1-RE-35 ;1-R-2646 ; 1-R-2712) and the designation following a consent election in 1947 (1-R-3673).In April 1949, the Intervenor filed it, petition for a unit confined to handsewers.(1-RC-971).The Regional Director dismissed the petition, and upon appeal in June 1949 the Boardsustained the dismissal.877359-50-vol. 87-27 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDare machine stitched.Except for the handsewing operation$ employ-ees who work on the handsewn shoes are the same employees who workon non-hand sewn shoes.The Employer produces approximately3,800 pairs of shoes daily, of which about 1,500 pairs are worked on byhandsewers.The major operations in the Employer's plants are treated as sepa-rate departments with separate foremen.Employees in each opera-tion are employed for that particular type of work and are confinedgenerally to that operation.Some few employees have training inseveral operations and may transfer from one to another.Hand-sewers, like other operators, are hired to perform a particular func-tion requiring a peculiar qualification.They are specialists and re-ceive a high rate of pay, but their skills and wages are no higher thanthose of other major operators.They have the same basis of pay andconditions of employment as do other employees. The time requiredto train a person to perform any one of the major operations varieswith the individual and the type shoe involved. Some parts of anoperation may be learned in a, few months, but acquiring the all-roundskill of an operator in cutting, lasting, handsewing, or any of themajor operations, requires about 2 or 3 years' training.Under these circumstances, particularly the comparability of theskills,wages, and conditions of employment of the handsewers tothose of other production employees and the integration of theirfunction with the Employer's total operations, we find that hand-sewers do not constitute a separate appropriate unit, but are properlyincluded in a production and maintenance unit.We find that all production and maintenance employees at the Em-ployer's Spring Street and Center Street plants in Portland, Maine,including handsewers, but excluding office and clerical employees;executives, foremen, and supervisors as defined in the Act, constitutea unit appropriate for the purpose of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and su-pervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in the-unit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the date SACO-MOC SHOE CORP.405of this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargain-ing, by Boot and Shoe Workers' Union, AFL, or by NationalAssociation of Moccasin Handsewers,4 or by neither.'If the Intervenor does not wish to participate in an election in the unit found appro-priate,itmay have its name removed from the ballot upon its prompt request to theRegional Director and his approval thereof.